Filed pursuant to Rule 424(b)(2) Relating to Registration Statement No. 333-156423 PROSPECTUS SUPPLEMENT (To Prospectus dated December 23, 2008) Debt Securities Guaranteed under the FDIC’s Temporary Liquidity Guarantee Program We, Morgan Stanley, may offer from time to time debt securities guaranteed under the Federal Deposit Insurance Corporation’s Temporary Liquidity Guarantee Program (the “Program”). This prospectus supplement describes the general terms of the Program. The specific terms of any debt securities guaranteed under the Program that we offer will be included in a supplement to this prospectus supplement and the accompanying prospectus. The prospectus supplement describing the specific terms of the debt securities will also describe the specific manner in which we will offer the debt securities. This debt is guaranteed under the Federal Deposit Insurance Corporation’s Temporary Liquidity Guarantee Program and is backed by the full faith and credit of the United States.The details of the FDIC Guarantee are provided in the FDIC’s regulations, 12 C.F.R. Part 370, and at the FDIC’s website, www.fdic.gov/tlgp.
